DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The supplemental amendment filed on 02/23/2021 has been entered and fully considered. Claims 1-13, 15-17 and 19-23 remain pending in the application, where claims 1, 19-21 have been amended.

Response to Arguments
2- Applicant’s amendments and their corresponding arguments, with respect to the rejection of  the pending claims under 35 USC 103, as set forth in the non-final office action mailed on 9/23/2020, have been fully considered and are persuasive.  
3- Therefore, the rejection has been withdrawn.  
4- However, upon further consideration, a new ground of rejection is made over Masakatsu et al. (JP 2012189390) in view of Bentley, Yada, Davis and Vetro.

5- For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 


Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-11, 16 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Masakatsu et al. (JP 2012189390, previously cited by Applicants and of which an Espacenet English translation is used herein), hereinafter Sumitomo.
As to amended claims 1, 19 and 20, Sumitomo teaches an inspection apparatus, its method of use and the NTCRM comprising a program instructions (Figs. 1-6 and Abstract, ¶ 7, 35, 40) comprising:
correction gain determination circuitry (circuits in the analyzing unit 30 and in receiving unit 20) configured to determine an uncontrolled and varying measurement light source correspondence correction corresponding to an uncontrolled and varying measurement light source that is external to the inspection apparatus (irradiation means 10 is based on a uncontrolled halogen lamp, and of which the light reflects off test object/hair 3, and compared with standard/reference light data from reference spectrum from a standard reflector ¶ 35-36. The analyzing unit involves a memory, i.e. table, to handle data from the sample/standard. ¶ 33, 38 teach that the light reflection and baseline present, in addition to a constant component, changes in light reflection output amplitude and wavelength, i.e. uncontrollable variations), 
the uncontrolled and varying measurement light source correspondence correction gain based on 
first measurement spectral information obtained by a sensor circuitry (20/30) that senses the uncontrolled and varying measurement light source with respect to a reference reflector plate (¶ 35-36; light from a reflector is collected and measured for comparison and calibration purposes), and a look-up table in which reference spectral information and the uncontrolled and varying measurement light source correspondence correction corresponding to the uncontrolled and varying measurement light source are associated with each other (¶ 42, 47-49, the measurements are compared based on the color/spectral responses of sensor 20 and its circuitry with stored data, ¶ 30); and 

	Sumitomo does not teach expressly wherein any characteristic of the uncontrolled and varying measurement light source is not controlled by the inspection apparatus.
	However, Sumitomo teaches that the irradiation means 10, including the halogen lamp 11, presents no amplitude or wavelength control via electrical, mechanical or thermal means (Fig. 1, ¶ 18, 20 for ex.), and one with ordinary skill in the art would find it obvious to consider a light source that is completely independent and uncontrolled by the inspection apparatus with no prior knowledge about its performances to increase the adaptability of the inspection apparatus to use any light source capable of generating the wavelength range needed for the type of objects inspected (See MPEP § 2143 Sect. B-D).
	 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, method and program instructions of Sumitomo according to general considerations such any characteristic of the uncontrolled and varying measurement light source is not controlled by the inspection apparatus, with 
As to claim 2, Sumitomo teaches the inspection apparatus according to claim 1.
Moreover, Sumitomo teaches the apparatus wherein the reference spectral information is obtained by the sensor circuitry sensing a plurality of assumed light sources with respect to the reference reflector plate and are assumed in advance (¶ 35 for ex.).  

As to claim 3, Sumitomo teaches the inspection apparatus according to claim 2.
Moreover, Sumitomo teaches the apparatus wherein the plurality of assumed light sources include a reference light source that serves as a reference, and a correction gain associated with the reference spectral information of the reference reflector plate for each of the plurality of assumed light sources is associated with a correction gain of the reference light source (¶ 35).  

As to claim 4, Sumitomo teaches the inspection apparatus according to claim 2.
Moreover, Sumitomo teaches the apparatus wherein the reference spectral information of the reference reflector plate is a reference spectral ratio of the reference reflector plate, the first measurement spectral information of the reference reflector plate is a first measurement spectral ratio of the reference reflector plate, and the second measurement spectral information of the inspection object is a second measurement spectral ratio of the inspection object (¶ 33,  35 for 
As to claim 5, Sumitomo teaches the inspection apparatus according to claim 4.
Moreover, Sumitomo teaches the apparatus, further comprising: an inspection index calculation circuitry configured to calculate an inspection index of the inspection object based on the second measurement spectral ratio of the inspection object (¶ 33, 35-36; transmittance and/or reflectance measured by 20/30, i.e. inspection calculation circuitry, can be considered as an index, i.e. indication of the properties of the object, based on ratio of transmitted/reflected over incident light intensities. Moreover, light intensity values can also be considered as inspection indications, i.e. indexes).  
As to claim 6, Sumitomo teaches the inspection apparatus according to claim 5.
Moreover, Sumitomo teaches the apparatus further comprising: display control circuitry configured to control a display of an image corresponding to the inspection index of the inspection object (Figs. 4-6 suggests the display and its control circuitry).

As to claim 7, Sumitomo teaches the inspection apparatus according to claim 1.
Moreover, Sumitomo teaches the apparatus wherein the uncontrolled and varying measurement light source correspondence correction gain is calculated using a representative spectral characteristic of a plurality of inspection objects having characteristics that are different from each other (¶ 34, 38, 50-52; at specific known different wavelength, the measurements are 

As to claim 8, Sumitomo teaches the inspection apparatus according to claim 7.
Moreover, Sumitomo teaches the apparatus wherein 149 SP363834 the representative spectral characteristic is an average spectral characteristic of spectral characteristics of the plurality of inspection objects having the characteristics that are different from each other (See claim 7. In addition, integration/averaging is used, as an averaging tool; See ¶13, 36, 50 for ex.).  

As to claim 9, Sumitomo teaches the inspection apparatus according to claim 2.
Moreover, Sumitomo teaches the apparatus wherein the uncontrolled and varying measurement light source correspondence correction gain is calculated using known spectral characteristics of the plurality of assumed light sources and a known spectral sensitivity characteristic of sensor circuitry (Fig. 1 and ¶35 for ex.; the use of spectroscope 22, with known characteristics in addition to receiving photosensors 23 for the different light sources. The signals from such components are used to identify the characteristics of the light sources.¶ 40, sensor sensitivity and its dark current is considered in the correction process).  

As to claim 10, Sumitomo teaches the inspection apparatus according to claim 4.


As to claim 11, Sumitomo teaches the inspection apparatus according to claim 1.
Moreover, Sumitomo teaches the apparatus wherein the correction gain determination circuitry selects the uncontrolled and varying measurement light source correspondence correction gain from among a plurality of correction gains stored in the look-up table (¶ 30, 42, 47-49 for ex.).  

As to claim 16, Sumitomo teaches the inspection apparatus according to claim 1.
Moreover, Sumitomo teaches the apparatus wherein the reference reflector plate is attached to a given position so as to exist in an angle of view of a camera (23 or 20) in which the sensor circuitry is incorporated (Fig. 1; the reflector necessarily presents an angle with respect to the detecting system).  

8- Claims 12, 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sumitomo in view of Bentley et al. (Patent N. 3446972).

As to claim 12, Sumitomo teaches the inspection apparatus according to claim 1.
Moreover, Sumitomo does not teach expressly the apparatus wherein the correction gain determination circuitry is configured to calculate the uncontrolled and varying measurement light 
However, Bentley in a similar field of endeavor teaches a spectral measuring apparatus (Figs. 1-6, Abstract) wherein the correction gain determination circuitry is configured to calculate the measurement light source correspondence correction gain by performing interpolation using values of a plurality of correction gains stored in the look-up table (¶ 3-4; calibration curves Mij, previously obtained through calibration, i.e. interpolation of calibration data is needed to obtained the calibration curves).  
 	Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, method and program instructions of Sumitomo according to Bentley’s suggestions so that the correction gain determination circuitry is configured to calculate the measurement light source correspondence correction gain by performing interpolation using values of a plurality of correction gains stored in the look-up table, with the advantage of mathematically fit the measurement data efficiently.

As to amended claim 21, Sumitomo teaches an inspection apparatus (Figs. 1-6 and Abstract, ¶ 7, 35, 40) comprising: 
correction gain determination circuitry (circuits in the analyzing unit 30 and in receiving unit 20) configured to determine an uncontrolled and varying measurement light source correspondence correction gain corresponding to an uncontrolled and varying measurement light source that is external to the inspection apparatus (irradiation means 10 is based on a uncontrolled halogen lamp, and of which the light reflects off test object/hair 3, and compared with standard/reference 
 the uncontrolled and varying measurement light source correspondence correction gain based on 
first measurement spectral information obtained by a first sensor circuitry (20/30) that senses the uncontrolled and varying measurement light source with respect to a reference plate (¶ 35-36; light from a reflector is collected and measured for comparison and calibration purposes), and a look-up table in which reference spectral information and the uncontrolled and varying measurement light source correspondence correction gain corresponding to the uncontrolled and varying measurement light source are associated with each other (¶ 42, 47-49, the measurements are compared based on the color/spectral responses of sensor 20 and its circuitry with stored data, ¶ 30); and 
correction circuitry (the electronics circuitry/memory/processor in unit 30) configured to correct second measurement spectral information of an inspection object based on the uncontrolled and varying measurement light source correspondence correction gain that is determined, the second measurement spectral information of the inspection object obtained by a second sensor circuitry that senses the uncontrolled and varying measurement light source with respect to the inspection object (¶ 35, 40 for ex.; the measurement differences, collected and calculated, from sample 3 and the standard reflector are corrected based on the measurements from the standard and the optical source characteristics such as measured amplitude and wavelength. The two sensor circuitries are not claimed to be distinct and separate, which allows considering Sumitomo’s 
wherein the first sensor circuitry does not sense the uncontrolled and varying measurement light source with respect to the inspection object, and wherein the second sensor circuitry does not sense the uncontrolled and varying measurement light source with respect to the inspection object (Figs. 1-2; more than one photosensor are used and they can be considered not to sense the measurement light source from the inspection object when one considers only the light emitted for/and/obtained from the reference reflector).
Sumitomo does not teach expressly wherein any characteristic of the uncontrolled and varying measurement light source is not controlled by the inspection apparatus; and that the reference plate is a transmission plate.
	However, Sumitomo teaches that the irradiation means 10, including the halogen lamp 11, presents no amplitude or wavelength control via electrical, mechanical or thermal means (Fig. 1, ¶ 18, 20 for ex.), and one with ordinary skill in the art would find it obvious to consider a light source that is completely independent and uncontrolled by the inspection apparatus with no prior knowledge about its performances to increase the adaptability of the inspection apparatus to use any light source capable of generating the wavelength range needed for the type of objects inspected (See MPEP § 2143 Sect. B-D). Moreover, and in the same field of endeavor, Bentley teaches using a reference plate in a transmission mode (Col. 1 ll. 51-62, plate or standard 15 used in transmission or reflection modes).
	 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, method and program any characteristic of the uncontrolled and varying measurement light source is not controlled by the inspection apparatus and that the reference plate is a transmission plate, with the advantage of increasing the adaptability of the inspection apparatus to use any light source capable of generating the wavelength range needed for the type of objects inspected.

As to claim 22, the combination of Sumitomo and Bentley teaches the inspection apparatus according to claim 21.
Moreover, Sumitomo teaches wherein the reference spectral information of the reference transmission plate is a reference spectral ratio of the reference transmission plate, the first measurement spectral information of the reference transmission plate is a first measurement spectral ratio of the reference transmission plate, and the second measurement spectral information of the inspection object is a second measurement spectral ratio of the inspection object (¶ 33,  35 for ex.; transmittance and/or reflectance, which are spectral light intensity ratios, are considered for the reference and the measurement signals).

9- Claims 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sumitomo in view of Yada et al. (PGPUB No. 2014/0185049), hereinafter Yada.
As to claim 13, Sumitomo teaches the inspection apparatus according to claim 1.
Sumitomo does not teach expressly the apparatus comprising a storage circuitry configured to store the look-up table for inspection objects of one kind or a plurality of kinds, wherein the correction gain determination circuitry is further configured to refer to the look-up 
However, Yada teaches the apparatus further comprising: a storage circuitry configured to store the look-up table for inspection objects of one kind or a plurality of kinds, wherein the correction gain determination circuitry is further configured to refer to the look-up table according to a type of the inspection object from among the look-up table stored in the storage circuitry to determine the measurement light source correspondence correction gain (¶ 3-4; calibration curves Mij, previously obtained through calibration, i.e. storage needed to store the values for each inspection object among the plurality of objects as displayed in Figs. 4-8 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, method and program instructions of Sumitomo according to Yada’s suggestions so that a storage circuitry configured to store the look-up table for inspection objects of one kind or a plurality of kinds, wherein the correction gain determination circuitry is further configured to refer to the look-up table according to a type of the inspection object from among the look-up table stored in the storage circuitry to determine the measurement light source correspondence correction gain, with the advantage of mathematically fit the measurement data efficiently.

10- Claims 15, 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sumitomo in view of Davis et al. (PGPUB No. 2010/0098342), hereinafter Davis

As to claims 15, 17, Sumitomo teaches the inspection apparatus according to claims 1 and 5.
claim 17) the apparatus wherein the inspection object is a plant (¶ 33-34).
Sumitomo does not teach the apparatus wherein the sensor circuitry senses the inspection object and the reference reflector plate simultaneously; (claim 17) the apparatus wherein each of the reference spectral ratio of the reference reflector plate, the first measurement spectral ratio of the reference reflector plate and the second measurement spectral ratio of the inspection object is a ratio between a value of an R (red) component and a value of an IR (infrared) component, and the inspection index is a normalized vegetation index -NDVI: Normalized Difference Vegetation Index-.  
However, Davis teaches, in a related field of endeavor, a detecting geographic area change using high-resolution remotely senses imagery system (Figs. 1-5 for ex. and Abstract), wherein the sensor circuitry senses the inspection object and the reference reflector plate simultaneously (¶ 78) for fast and real time processing; and (claim 17) the apparatus wherein the inspection object is a plant (¶ 68, 113-114, 133, 154) each of the reference spectral ratio of the reference reflector plate or the reference transmission plate, the first measurement spectral ratio of the reference reflector plate or the reference transmission plate and the second measurement spectral ratio of the inspection object is a ratio between a value of an R –red- component and a value of an IR –infrared- component, and the inspection index is a normalized vegetation index -NDVI: Normalized Difference Vegetation Index- (¶ 68, 113-115 and 141).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, method and program instructions of Sumitomo according to Davis' suggestions such that the sensor circuitry senses the inspection object and the reference reflector plate simultaneously; the inspection object is a plant, 

11- Claim 23 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sumitomo in view of Vetroprakhov et al. (PGPUB No. 2011/0128369), hereinafter Vetro.

As to claim 23,  Sumitomo teaches the inspection apparatus according to claim 1.
Moreover, Sumitomo does not teach wherein the measurement light source is the sun.
However, and in a similar field of optical inspection, Vetro teaches an optical inspection and identification system (Figs 1-6 and Abstract), wherein the measurement light source can be the sun (¶ 31, claim 16).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, method and program instructions of Sumitomo according to Vetro's suggestions such that the measurement light source is the sun, with the advantage of using a cheap and readily available light source for the inspections. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see attached notice of references).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886